                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION
______________________________________________________________________________

DARLENE BRUNETT,
                                                                    Case No.: 2:18-cv-00168-LA
                 Plaintiff,

v.

CONVERGENT OUTSOURCING, INC.,

                 Defendant.



             REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT


          Defendant, CONVERGENT OUTSOURCING, INC. ("Convergent"), by and through its

undersigned attorneys, pursuant to Federal Rule of Civil Procedure 56 and the Local Rules for

the Eastern District of Wisconsin Federal District Court, submits its Reply in Support of its

Motion for Summary Judgment and states as follows:

                                                ARGUMENT 1

     I.   This Court should grant summary judgment in favor of Convergent because the
          letter was not false and misleading as there was no misstatement of the law and
          Plaintiff was not misled regarding the statement of cancellation of debt.

          Plaintiff claims, in conclusory fashion, that Convergent violated § 1692e(10) of the

FDCPA by claiming that there are no set of circumstances where the creditor would have been

required to issue a Form 1099-C. However, Plaintiff is mistaken because the text of the

collection letter makes it clear that there were other options available to Plaintiff if she was

unable to take advantage of the opportunity to pay a 50% reduced balance to satisfy her debt.



1
 Plaintiff's Response explains that Plaintiff withdraws any claims regarding the reduced balance offer was rounding
up by .005 cents as alleged in Plaintiff's Complaint. Thus, Convergent does not address such issue in its Reply.


                                                                                                303738806v1 1015507
            Case 2:18-cv-00168-LA Filed 05/22/19 Page 1 of 11 Document 48
(Collection Letter, Dkt. #36-3). If Plaintiff had called Convergent to ask for debt forgiveness of

$600 or more, that payment option could trigger the reporting requirement. According to the

Internal Revenue Code, an entity that discharges a debt may be required to file a 1099-C form

with the IRS. See 26 U.S.C. § 5060P(a). Considering that Plaintiff was presented with an

opportunity for $506.06 in debt forgiveness, it is not unimaginable that she could have asked for

another $100 or more in debt reduction given her circumstances and her proclaimed ability to

only pay $5 a month towards the debt. Thus, the cancellation of debt notice was not a false

statement but an informative one. The notice only helps individuals like Plaintiff to make an

informed decision regarding payment of the debt and provides a disclosure regarding tax

consequences which may be possible if there is a discharge of indebtedness of $600 or more.

        Plaintiff spends much of her Response brief attempting to overcome a fatal flaw of her

claim. Plaintiff makes repeated references to her deposition testimony in an attempt to bolster

her claim that she was confused and intimidated. However, Plaintiff's deposition testimony

actually only reveals that Plaintiff lacked an understanding about why the disclosure was

included in the letter, not that she was confused by the language in the disclosure or that this

disclosure had any impact or influence on her to pay the debt. Just because one does not

understand why a disclosure appears on a collection letter does not mean that they do not

understand the language of the disclosure and how it relates to their debt. For example, a debtor

may not know the legal reasons why certain disclosures are included on a letter, such as the

disclosures required by § 1692g, but that doesn't mean the debtor is incapable of understanding

the meaning of the disclosure or how the disclosure applies (or doesn't apply) to the consumer

reading it.




                                                2
                                                                                  303738806v1 1015507
          Case 2:18-cv-00168-LA Filed 05/22/19 Page 2 of 11 Document 48
       In fact, Plaintiff conceded that she knew that the IRS reporting notice did not apply to her

as she recognized that if she paid $506.07 to resolve the account, she understood her discharge of

indebtedness was less than $600. (Def.'s SMF, ¶ 9). Plaintiff's commentary regarding how she

felt intimidated and how she did not understand why the debt cancellation notice appeared on the

letter is nothing more than a desperate attempt by the Plaintiff with the assistance of her lawyer

to fabricate some type of testimony to avoid summary judgment after the Plaintiff clearly

testified she understood the disclosure did not apply to her. Plaintiff is attempting to distract the

Court from Plaintiff's clear testimony that she understood that if she paid the reduced amount

provided in the letter, the notice would not apply to her because the discharge of indebtedness

would be less than $600. (Plaintiff's Deposition Transcript, Def.'s SMF, Exhibit 4, p. 45, l. 7-12)

(COURT REPORTER: "The question I have is this statement about the IRS 1009-C doesn't

apply to you because its only for discharge of indebtedness greater than 600, and you have a

discharge of indebtedness less than 600, right? ANSWER: Right.").

        "The unsophisticated consumer may be uninformed, naïve, and trusting, but is not a

dimwit, has rudimentary knowledge about the financial world and is capable of making logical

deductions and inferences." See Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir. 2012). The

FDCPA is designed to provide information that helps consumers choose intelligently…to be

actionable a misleading statement must have the ability to influence the consumer’s decision.

O’Rourke v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941-42 (7th Cir. 2011). "[W]hile the

FDCPA is a strict liability statute . . . the state of mind of the reasonable debtor is always

relevant." Wahl v. Midland Credit Mgmt., 556 F.3d 643, 646 (7th Cir. 2009) (emphasis added).

Here, Plaintiff's state of mind is relevant because it shows that her decision to pay the debt was

not influenced by the debt cancellation notice. Plaintiff called Convergent after receiving the



                                                 3
                                                                                     303738806v1 1015507
          Case 2:18-cv-00168-LA Filed 05/22/19 Page 3 of 11 Document 48
letter and did not raise any concerns or inquiries regarding the cancellation of debt notice.

Rather, Plaintiff stated that she was unable to pay the $506.07 to resolve the account but instead

offered to make monthly payments of $5.00. (Def.'s SMF, ¶ 12). Plaintiff's actions are proof that

the debt cancellation notice was immaterial to her decisions to pay the debt. Her offer to pay the

debt at a rate of $5 per month is an indication that she was willing to acknowledge her debt and

to pay it. If the disclosure had any influence on her decision to pay, she would have either

inquired about the notice during her phone call with Convergent or she would have testified to it

during her deposition. She didn't because she understood the notice and it was not an issue for

her.

       Plaintiff relies on Foster v. AllianceOne Receivables Mgmt., Case No. 15 CV 11108,

2016 U.S. Dist. LEXIS 56958 (N.D. Ill. April 28, 2016) and Velez v. Enhanced Recovery Co.,

LLC, Case No. 16 C 164, 2016 U.S. Dist. LEXIS 57832 (E.D. Pa. May 2, 2016) in claiming that

the debt cancellation notice in Convergent's letter is misleading as a matter of law. However, in

both Foster and Velez the courts were considering a motion to dismiss, not a summary judgment

motion. To survive a motion to dismiss, a complaint must allege "enough facts to state a claim to

relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Here, Plaintiff's claims are now at the summary judgment stage and Plaintiff is required to

produce evidence or proof that the debt cancellation notice is false, misleading and deceptive in

violation of the FDCPA. Hammel v. Eau Galle Cheese Factory, 404 F.3d 852, 859 (7th Cir.

2005) ("Summary judgment is not a dress rehearsal or practice run; it is the put up or shut up

moment in a lawsuit, when a party must show what evidence it has that would convince a trier or

fact to accept its version of the events"). Neither court in Foster or Velez held that the debt

cancellation language in those cases were misleading as a matter of law.



                                                4
                                                                                  303738806v1 1015507
          Case 2:18-cv-00168-LA Filed 05/22/19 Page 4 of 11 Document 48
       In Foster, the letter at issue offered to settle an approximate $700 debt for approximately

$400 and stated, "please be advised that any settlement which waives $600.00 or more in

principal of debt may be reported to the Internal Revenue Service by our client." Foster, 2016

U.S. Dist. LEXIS 56958 at 2. The court reasoned that "[i]t is plausible that mention of the IRS in

a situation where there is no set of circumstances in which the IRS would be involved could

mislead a person of modest education and limited commercial savvy." Id. at * 5-6 (emphasis

added). However, the letter in Foster lacked language inviting the plaintiff to call the collector to

discuss additional payment options if she was unable to take advantage of the reduced amount

opportunity. In the instant case, there was a set of circumstances in which the IRS could be

involved because Convergent's letter invited Plaintiff to contact them regarding additional

payment options if Plaintiff was unable to take advantage of the 50% reduced amount

opportunity. If Plaintiff would have called Convergent and asked for debt forgiveness of $600 or

more, it is a possibility that the debt cancellation notice would have been applicable to her

situation. Thus, Plaintiff's claims that there are no set of circumstances in which the IRS could be

involved is plainly false in the instant case. Here, the debt cancellation notice was not deceptive

but informative if Plaintiff elected to negotiate a debt forgiveness of $600 or more. Therefore,

Foster is distinguishable from the facts of the instant case.

       Not only was Velez v. Enhanced Recovery Co. decided on a motion to dismiss, but the

case is from the Eastern District of Pennsylvania, it is not binding on this Court and it contains

reasoning contrary to Seventh Circuit case law. In Velez, the Court ruled that the plaintiff stated

a plausible claim that the debt cancellation language was misleading and deceptive. Velez, 2016

U.S. Dist. LEXIS 57832 at * 8. The court reasoned that "[t]he conditional 'may' of the Statement

does not remove from the realm of possibility that the least sophisticated debtor might be



                                                  5
                                                                                     303738806v1 1015507
          Case 2:18-cv-00168-LA Filed 05/22/19 Page 5 of 11 Document 48
deceived into thinking that ERC must or will report certain settlement amounts to the IRS, even

when it does not intend to, or would not be required to…" Id. However, the Seventh Circuit has

stated that an unsophisticated consumer would not understand the word "may" to mean "will."

Dunbar v. Kohn Law Firm, S.C., 896 F.3d 762, 765 (7th Cir. 2018). Here, the debt cancellation

notice in Convergent's letter stated that the IRS may require financial institutions to file a

cancellation of debt form to report the discharge of indebtedness of $600 or more. In light of

Seventh Circuit case law, an unsophisticated consumer would not interpret the notice in this case

to mean that Convergent will file a debt cancellation notice to report Plaintiff's discharge of

indebtedness. This is in fact true because it is undisputed that Plaintiff understood that the debt

cancellation notice would not apply to her if she paid the 50% reduced amount which was

provided in the letter because the reduced amount would result in a discharge of indebtedness

less than $600. (Def.'s SMF, ¶ 9). Velez is inapplicable to the facts of this case and this Court

should ignore Plaintiff's misplaced reliance on it.

       Despite Plaintiff's protestations, Dunbar v. Kohn Law Firm, S.C. governs the facts of this

case. There is no dispute that the debt cancellation notice in the instant case is different than the

tax consequences disclosure in Dunbar but this does not affect the applicability of the binding

case law. In Dunbar, the Seventh Circuit considered whether a tax consequences disclosure

would confuse the unsophisticated consumer. Dunbar, 896 F.3d 762. The Seventh Circuit

concluded that even when the disclosure explicitly mentioned that the IRS may require reporting

discharge of indebtedness of $600 or more without providing the exceptions to the rule, the

unsophisticated consumer would not be misled. Id. at 767.

       Plaintiff attempts to distinguish Dunbar by claiming that Convergent's letter "improperly

discloses the possibility of IRS reporting where there is no basis under the law for Defendant to



                                                  6
                                                                                     303738806v1 1015507
          Case 2:18-cv-00168-LA Filed 05/22/19 Page 6 of 11 Document 48
have included this language or event where the proposed discharge of indebtedness was less than

$600." (Pl.'s Response Br., p. 17). As previously stated, Plaintiff's claim that there is no set of

circumstances in which the debt cancellation notice would apply is false. Plaintiff's Response

fails to address how Convergent's letter makes it clear that additional payment options were

available to Plaintiff and how Plaintiff asking for a discharge of indebtedness of $600 or more

could create a circumstance in which the debt cancellation notice would apply. Plaintiff simply

ignores the possible circumstances and waives any argument against such possible consequences.

See Laborers' Int'l Union of N. Am. v. Caruso, 197 F.3d 1195, 1197 (7th Cir. 1999) (holding that

failure to respond to arguments for summary judgment constitutes waiver). Plaintiff's attempt to

distinguish Dunbar fails.

       The debt cancellation notice is not misleading as a matter of law. When read as a whole,

the letter indicates that there are additional payment options available to Plaintiff. Those

additional payment options have the ability to trigger the IRS debt cancellation reporting

requirement. Thus, the debt cancellation notice contained in Convergent's letter informs Plaintiff

of potential tax consequences of resolving her debt if it results in a discharge of indebtedness of

$600 or more. Plaintiff has not cited any authority which deems Convergent's letter confusing or

misleading in violation of the FDCPA. This Court should grant summary judgment in favor of

Convergent.

 II.   Summary Judgment should be entered in favor of Convergent because Plaintiff fails
       to provide extrinsic evidence that the letter is misleading to the unsophisticated
       consumer.

       The Seventh Circuit treats the question of whether an unsophisticated consumer would

find certain debt collection language misleading as a question of fact. In doing so, it divides debt

collection communications into three categories: those that are plainly and clearly not



                                                 7
                                                                                    303738806v1 1015507
          Case 2:18-cv-00168-LA Filed 05/22/19 Page 7 of 11 Document 48
misleading, those that are plainly deceptive or misleading, and those, in the middle category, that

contain language that is not misleading or confusing on its face, but that has the potential to be

misleading to the unsophisticated consumer. Ruth v. Triumph Partnerships, 577 F.3d 790, 800-

01 (7th Cir. 2009). For communications that fall into that middle category, "plaintiffs may

prevail only by producing extrinsic evidence, such as consumer surveys, to prove that

unsophisticated consumers do in fact find the challenged statements misleading or deceptive."

Id. at 800 (emphasis added).

       Plaintiff mistakenly claims that Convergent's letter is misleading as a matter of law. As

discussed above, none of the cases that Plaintiff cites held that the debt cancellation notice in the

cases were misleading as a matter of law. The court only held that the plaintiffs stated plausible

claims as they were considering motions to dismiss. Now, Plaintiff is at the summary judgment

stage and she failed to cite any authority that debt cancellation notice language was misleading

as a matter of law. Rather, Plaintiff best case scenario argument in the instant case is that the

letter could fall within the middle category of cases set forth in Ruth. The Seventh Circuit has

clearly and consistently held on multiple occasions that if it is unclear whether an

unsophisticated consumer would find a communication deceptive, misleading, or confusing,

extrinsic evidence is required to show how consumers perceive the communication. See Durkin

v. Equifax Check Servs., Inc., 406 F.3d 410, 415, 419 (7th Cir. 2005); Sims v. GC Servs. L.P.,

445 F.3d 959, 963 (7th Cir. 2006); Taylor, 365 F.3d at 575; Chuway v. Nat’l Action Financial

Servs., Inc., 362 F.3d 944 (7th Cir. 2004); Marshall-Mosby v. Corp. Receivables, Inc., 205 F.3d

323, 326 (7th Cir. 2000); Johnson v. Revenue Mgmt. Corp., 169 F.3d 1057, 1060 (7th Cir. 1999);

Walker v. Nat’l Recovery, Inc., 200 F.3d 500, 501 (7th Cir. 1999). The Seventh Circuit explained

that where a plaintiff argues a “potential for deception,” this perception can only be shown



                                                 8
                                                                                     303738806v1 1015507
          Case 2:18-cv-00168-LA Filed 05/22/19 Page 8 of 11 Document 48
through some form of evidence, “the most useful sort being the kind of consumer survey”

previously espoused by the Court. See Johnson, 169 F.3d at 1060-61; Durkin, 406 F.3d at 415.

Plaintiff conceded that she was not confused by the debt cancellation notice in Convergent's

letter and does not submit any evidence that anyone was confused by the notice. Plaintiff has not

met her burden on whether an unsophisticated consumer would perceive Convergent's letter in

the same idiosyncratic manner she alleges.

       Plaintiff's Response lacks any argument to address Convergent's argument that Plaintiff

cannot survive summary due to Plaintiff's failure to provide extrinsic evidence of confusion.

Plaintiff's only mention of extrinsic evidence in her Response is one sentence stating that

Convergent "is mistaken in its argument that Plaintiff was required to resort to a costly consumer

survey." (Pl.'s Response Br., p. 15). However, Plaintiff does not explain why she believes

Convergent is mistaken. Again, Plaintiff waives an argument by failing to address Convergent's

arguments for summary judgment. See Laborers' Int'l Union of N. Am. v. Caruso, 197 F.3d 1195,

1197 (7th Cir. 1999) (holding that failure to respond to arguments for summary judgment

constitutes waiver).

       If one were to presume that Plaintiff had presented extrinsic evidence of substantial

consumer confusion, it does not mean the Plaintiff would win because the Seventh Circuit

explained that extrinsic evidence was necessary to create a genuine issue of fact for trial, not that

extrinsic evidence entitles an FDCPA plaintiff to summary judgment. Durkin, 406 F.3d at 415.

The Court explained that "the plaintiff must come forward with evidence beyond the letter and

beyond his own self-serving assertions that the letter is confusing in order to create a genuine

issue of material fact for trial." Id. (emphasis added). Unfortunately for Plaintiff, she has no

evidence, extrinsic or otherwise, that anyone perceived the letter in any manner which could



                                                 9
                                                                                     303738806v1 1015507
          Case 2:18-cv-00168-LA Filed 05/22/19 Page 9 of 11 Document 48
violate the FDCPA. Plaintiff's own desperate self-serving assertions that she felt intimidated by

a debt collection letter for a debt that she owes and that she did not understand why the debt

cancellation notice (that she nonetheless understood would not apply to her) appeared on the

letter cannot save her claims from summary judgment. This Court should enter judgment in favor

of Convergent.

       WHEREFORE, Defendant, CONVERGENT OUTSOURCING, INC., respectfully

requests that this Court grant summary judgment in its favor and for any additional relief this

Court deems just and appropriate.

                                                 Respectfully submitted,

                                                 HINSHAW & CULBERTSON LLP


                                                 /s/ Lindsey A.L. Conley
                                                 Lindsey A.L. Conley
Nabil G. Foster
Lindsey A.L. Conley
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
E-mail: nfoster@hinshawlaw.com
E-mail: lconley@hinshawlaw.com




                                               10
                                                                                 303738806v1 1015507
         Case 2:18-cv-00168-LA Filed 05/22/19 Page 10 of 11 Document 48
                               CERTIFICATE OF SERVICE

        I, Lindsey A.L. Conley, an attorney, certify that I shall cause to be served a copy of
REPLY IN SUPPORT OF DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
upon the following individual(s), by deposit in the U.S. mail box at 151 North Franklin Street,
Chicago, Illinois 60606, postage prepaid, messenger delivery, Federal Express, facsimile
transmitted from (312) 704-3001, or electronically via the Case Management/Electronic Case
Filing System (“ECF”) as indicated, this on May 22, 2019.

_X_    CM/ECF                                   Attorneys for Plaintiff(s)
_      Facsimile                                James C. Vlahakis
___    Federal Express                          SULAIMAN LAW GROUP, LTD.
___    E-Mail & U.S. Mail                       2500 S. Highland Avenue, Suite 200
___    Messenger                                Lombard, IL 60148
                                                Phone: (630) 581-5456
                                                Fax: (630) 575-8188
                                                Email: jvlahakis@sulaimanlaw.com




Nabil G. Foster                                 /s/ Lindsey A.L. Conley
Lindsey A.L. Conley                             Lindsey A.L. Conley
HINSHAW & CULBERTSON LLP                        One of the Attorneys for Defendant
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone:312-704-3000
Facsimile:312-704-3001
nfoster@hinshawlaw.com
lconley@hinshawlaw.com




                                                                               303738806v1 1015507
         Case 2:18-cv-00168-LA Filed 05/22/19 Page 11 of 11 Document 48
